FILED
                            NOT FOR PUBLICATION                             JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEVEN FRANK JACKSON,                            No. 09-15379

             Petitioner - Appellant,             D.C. No. 2:07-cv-00555-RJB
                                                 Eastern District of California,
  v.                                             Sacramento

T. FELKNER,
                                                 ORDER
             Respondent - Appellee.



                On Remand from the United States Supreme Court

Before: SCHROEDER and RAWLINSON, Circuit Judges, and COLLINS,
District Judge.*

       The judgment of this court, Jackson v. Felkner, 389 Fed.Appx. 640 (9th Cir.

2010), was reversed by the United States Supreme Court. See Felkner v. Jackson,

131 S. Ct. 1305 (2011). This case is remanded to the district court for further

proceedings consistent with the decision of the Supreme Court.




       *
              The Honorable Raner C. Collins, U.S. District Judge for the District of
Arizona, sitting by designation.